Citation Nr: 0530315	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left knee injury with limitation of motion, 
chondromalacia and medial meniscus tear.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1982 to May 
1988. 

This case is again before the Board of Veterans' Appeals 
(Board) in connection with an appeal from a May 2003 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Board hearing was conducted in 
September 2004.  The case was remanded to the RO in December 
2004. 


FINDINGS OF FACT

The veteran's service-connected disability, described for 
rating purposes as residuals of a left knee injury with 
limitation of motion, chondromalacia and medial meniscus 
tear, is manifested by pain, swelling, and limitation of 
motion so as to more nearly approximate marked knee 
disability. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent, but no higher, for the veteran's service-connected 
residuals of a left knee injury with limitation of motion, 
chondromalacia and medial meniscus tear have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5262 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating.  
The discussions in the rating decision and statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a January 2003 VCAA letter, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the January 2003 VCAA 
letter was sent to the appellant prior to the May 2003 rating 
decision from which the present appeal arises.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).  Another VCAA letter was mailed to the 
veteran in December 2004.  The Board believes that implicit 
in the information set forth in the VCAA letters was notice 
to the veteran to furnish any pertinent evidence in his 
possession. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and post-service records, to include 
both VA and private medical records documenting the severity 
of his knee disability.  The veteran has also been afforded 
VA examinations in connection with his claim.  At the Board 
hearing, the record was left open for 60 days to allow the 
veteran to obtain additional evidence, and such evidence was 
submitted.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected left knee disability has been 
rated by the RO under the provisions of Diagnostic Codes 
5014-5262.  Evaluations under Code 5014 are rated on 
limitation of motion, as degenerative arthritis.  Code 5262 
looks to impairment of the tibia and fibula.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The evidence of record clearly shows left knee disability.  
The RO has viewed the evidence as showing no more than 
moderate disability, and the current 20 percent rating 
expressly contemplates such moderate disability.  

The Board believes it significant that VA examinations in May 
1998, March 2003, and September 2003 all reflected the 
veteran's complaints of pain with many everyday activities.  
Significantly, the examiner who conducted the most recent 
examination in September 2003 commented that the veteran's 
left knee disability would both him on squatting, kneeling, 
climbing steps, walking in rough areas, funning, jogging, 
participating in any type of sports and putting pressure on 
the clutch when driving.  The examiner also stated that the 
knee would easily fatigue and swell up and become painful on 
repeated use.  The Board's reading of the examiner's comments 
is that the disability at least borders on being marked 
disability.  VA examination in March 2003 showed slight 
swelling and pain at 70 degrees of flexion.  There was also 
exquisite tenderness along the medial and lateral joint line.  
Swelling was also noted at the September 2003 examination, 
and there was a 2 cm. wasting of the left calf, and mild 
subluxation was also noted.  An October 26, 2004, letter from 
Stephen N. Buffington, D.O. is to the effect that there were 
MRI findings consistent with moderately severe arthritis of 
the left knee.  After reviewing the totality of the evidence, 
the Board finds that the left knee disability more nearly 
approximates marked knee disability and that a 30 percent 
rating is warranted under Code 5262. 

However, the Board is unable to find that a rating in excess 
of 30 percent is warranted under any applicable Code.  There 
is no evidence of nonunion, with loose motion, so as to 
require a brace, and a higher rating under Code 5262 is not 
warranted.  A 30 percent rating is the highest available 
under Code 5260, and therefore even if that Code were 
applied, it would be of no benefit to the veteran.  With 
regard to Code 5261 for limitation of extension, even when 
additional functional loss due to pain, weakness, fatigue and 
incoordination are considered, extension is still not limited 
to 30 degrees so as to warrant a rating in excess of 30 
percent.  The Board recognizes that the September 2003 
examination revealed mild subluxation.  Under Code 5257, a 10 
percent rating would be warranted for slight subluxation and 
a 20 percent rating would be warranted for moderate 
subluxation.  Neither of these potential ratings would 
benefit the veteran. 

The Board notes here that separate ratings may be assigned 
for knee disability under Diagnostic Codes 5257 and 5003 
where there is X-ray evidence of arthritis in addition to 
recurrent subluxation or lateral instability.  See generally 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.  However, separate 
ratings in the instant case would not benefit the veteran 
since he would only be entitled to a 10 percent rating for 
limitation of flexion based on the evidence, so even if he 
was assigned a 20 percent rating for mild subluxation, the 
combined rating would only be 30 percent.  38 C.F.R. § 4.25.  

The Board's finding that a rating in excess of 10 percent 
would not be warranted under Code 5260 for limitation of 
flexion is based on the showing of pain at 70 degrees flexion 
on examination in March 2003.  In order to warrant a 20 
percent rating under Code 5260, flexion would have to be 
limited to 30 degrees.  Even considering that there is 
additional functional loss due to pain so as to limit flexion 
to 70 degrees, it is clear that this does not more nearly 
approximate limitation to 30 degrees.  DeLuca.  With regard 
to extension, although there was minimal limitation on 
examination in 1998 and March 2003, the most recent 
examination in September 2003 showed full extension.  The 
Board finds that a rating under Code 5261 would not be 
warranted, either separately or in addition to other ratings.  
See VAOPGCPREC 23-97 and VAOPGCREC 9-98, VAOPGCPREC 9-2004.

In sum, the Board finds that a 30 percent rating for marked 
knee disability is warranted under Code 5262, but that a 
rating in excess of 30 percent is not warranted under any 
other permissible application of the rating criteria.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to a 30 percent rating for residuals of a left 
knee injury with limitation of motion, chondromalacia and 
medial meniscus tear is warranted.  The appeal is granted to 
this extent, subject to VA regulations applicable to payment 
of monetary benefits. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


